DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2018/039640 filed on 10/25/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-217320, filed 11/10/2017. The preliminary amendment filed on 10/01/2020 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-15 with traverse in the reply filed on 10/26/2022 is acknowledged. The traversal is on the ground that the invention of claim 1 is a product, and the invention of claim 16 is a use of said product, and claim 20 is process specially adapted for the manufacture of said product, thus Groups I and II & III satisfy the relationship defined under 37 C.F.R. § 1.475(b)(3) & 37 C.F.R. § 1.475(b)(1). This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is lack of unity thereof and not whether or not the claims are sufficiently related. Therefore, the groups of claims are still seen to be restrictable for reason of record. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as is indicated in the restriction requirement of 10/17/2022.  The requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 1-20 are pending. Claims 1-15 are under examination on the merits. Claims 16-20 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 05/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawing is received on 10/01/2020. This drawing is acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 05/06/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
8.	Claims 2-15 are objected to because of the following informalities: It is suggested that “Claim x, wherein (claims 2-4, 7-13) or Claim x, further (claims 5-6) or Claim x for use (claims 14-15)" (all occurrences) be deleted and "claim x, wherein or claim x further or claim x for use" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


10.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the term “the two monomers” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recite “the at least two monomers”.  

Claim Rejections - 35 USC § 102/103
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-5, 8-10,12 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekine et al. (JPWO 2015-019941 A1, machine translation, hereinafter “’941”).

Regarding claim 1: ‘941 discloses an ink composition (Page 9/43, [0001]) comprising coating a nanoparticle-containing composition on a substrate so as to form a coating film (Page 32/43, [0117]). The Examples 1-21 (Page 33/43 to Page 43/43, [0123]-[0146]) discloses preparing nanoparticle-containing compositions that contain silica fine particles, two or more types of (meth)acrylate compound and semiconductor nanoparticles (RED-CFQD-G2-604 and GREEN-CFQD-G3-525). The "silica fine particles", "two or more types of (meth)acrylate compound" and "semiconductor nanoparticles" as disclosed by ‘941 correspond to the "light-scattering particles", "at least two monomers each having an ethylenically unsaturated group" and "light-emitting nanocrystal particles", respectively. In Example 10 (Page 39/43, [0142], Table 2), FA513M (dicyclopentanyl methacrylate) and NPGDA (neopentyl glycol diacrylate) are used as (meth)acrylate compounds. These compounds are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application (US Pub. No. 2021/0009826 A1, Page 7, [0078]; Page 7 [0083]). ‘941 is silent with regard to the at least two monomers include two monomers with Hansen solubility parameters δd, δp, and δh that satisfy the following conditions.
16.0 MPa0.5 ≤ δd < 18.0 MPa0.5
2.5 MPa0.5 ≤ δp < 5.5 MPa0.5
2.5 MPa0.5 ≤ δh < 8.0 MPa0.5

However, since ‘941 discloses the identical or substantially identical the compounds such as FA513M and NPGDA) used in Example 10 (i.e., are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. Hansen solubility would inherently/implicitly be the same as claimed (i.e., Hansen solubility parameters δd, δp, and δh that satisfy the conditions as set forth). If there is any difference between the product of ‘941 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

Regarding claim 2: ‘941 discloses the ink composition (Page 9/43, [0001]), wherein one of the at least two monomers such as FA513M and NPGDA) used in Example 10 (i.e., are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application) that satisfy the conditions has a viscosity in the range of 2 to 40 mPa:s at 23°C, and the other monomer has a viscosity in the range of 5 to 65 mPa:s at 23°C (Page 39/43, [0142], Table 2).

Regarding claim 3: ‘941 discloses the ink composition (Page 9/43, [0001]), wherein the two monomers such as FA513M and NPGDA) used in Example 10 (i.e., are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application) that satisfy the conditions have no vinyl ether group (Page 39/43, [0142], Table 2). 

	Regarding claim 4: ‘941 discloses the ink composition (Page 9/43, [0001]), wherein the light-emitting nanocrystal particles have an organic ligand on their surfaces (Page 25/43, [0076]). 

	Regarding claim 5: ‘941 discloses the ink composition (Page 9/43, [0001]), further comprising a photopolymerization initiator such as Esacure KTO 46 (Page 35/43, [0131]). 

Regarding claim 8: ‘941 discloses the ink composition (Page 9/43, [0001]), wherein the at least two monomers such as FA513M and NPGDA) used in Example 10 (i.e., are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application) are alkali-insoluble (Page 39/43, [0142], Table 2). 

Regarding claim 9: ‘941 discloses the ink composition (Page 9/43, [0001]), wherein the ink composition can form an alkali-insoluble coating film since the at least two monomers such as FA513M and NPGDA) used in Example 10 (i.e., are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application) are alkali-insoluble (Page 39/43, [0142], Table 2). 

Regarding claims 10,12: ‘941 discloses the ink composition (Page 9/43, [0001]) comprising coating a nanoparticle-containing composition on a substrate so as to form a coating film (Page 32/43, [0117]). The Examples 1-21 (Page 33/43 to Page 43/43, [0123]-[0146]) discloses preparing nanoparticle-containing compositions that contain silica fine particles, two or more types of (meth)acrylate compound and semiconductor nanoparticles (RED-CFQD-G2-604 and GREEN-CFQD-G3-525). The "silica fine particles", "two or more types of (meth)acrylate compound" and "semiconductor nanoparticles" as disclosed by ‘941 correspond to the "light-scattering particles", "at least two monomers each having an ethylenically unsaturated group" and "light-emitting nanocrystal particles", respectively. In Example 10 (Page 39/43, [0142], Table 2), FA513M (dicyclopentanyl methacrylate) and NPGDA (neopentyl glycol diacrylate) are used as (meth)acrylate compounds. These compounds are identical to a monofunctional monomer and difunctional monomer listed in the description of the present application (US Pub. No. 2021/0009826 A1, Page 7, [0078]; Page 7 [0083]). ‘941 is silent with regard to the ink composition has a surface tension in the range of 20 to 40 mN/m.
However, since ‘941 discloses the identical or substantially identical ink composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. surface tension would inherently/implicitly be the same as claimed (i.e., the ink composition has a surface tension in the range of 20 to 40 mN/m). If there is any difference between the product of ‘941 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 5-7,10,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JPWO 2015-019941 A1, machine translation, hereinafter “’941”) as applied to claim 1 above, and further in view of Lee et al. (US Pub. No. 2016/0215212 A1, hereinafter “’212”).

Regarding claims 5-7,14-15: The disclosure of ‘941 is adequately set forth in paragraph 12 above and is incorporated herein by reference. ‘941 does not expressly teach the ink composition, further comprising a polymer dispersant, wherein the polymer dispersant has a weight-average molecular weight of 1000 or more, wherein the ink composition is used for a color filter or in an ink jet method. 
However, ‘212 teaches a photosensitive composition (Page 3, [0065]) for color filter (Page 1, [0003]; Page 12, Claim 11) or for used in an ink jet method (Page 3, [0064]; Page 9, [0147])  comprising a polymer dispersant, wherein the polymer dispersant has a weight-average molecular weight of 1000 or more (Page 8, [0127]-[0129]; Page 10, [0152], Table 1) in the photosensitive resin composition in an amount of about 0.1 wt % to about 12 wt % with respect to the total weight of the solid content of the photosensitive resin composition. When the amount of the dispersant is relatively small, dispersion may be difficult; and when the amount of the dispersant is relatively great, it may be disadvantageous for stable formation of the pattern and the layer (Page 8, [0130]). 
In an analogous art of the curable ink composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify by the ink composition by ‘941, so as to include a polymer dispersant, wherein the polymer dispersant has a weight-average molecular weight of 1000 or more as taught by ‘212, and would have been motivated to do so with reasonable expectation that this would result in providing a dispersion since when the amount of the dispersant is relatively small, dispersion may be difficult; and when the amount of the dispersant is relatively great, it may be disadvantageous for stable formation of the pattern and the layer as suggested by ‘212 (Page 8, [0130]). 
Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate an ink composition of a known material based on its suitability for its intended use such as color filter or an ink jet method) is within the level ordinary skill in the art. 

Regarding claim 10: The disclosure of ‘941 is adequately set forth in paragraph 12 above and is incorporated herein by reference.’941 does not expressly teach the light-diffusing particles have an average particle size in the range of 0.05 to 1.0 µm.
However, ‘941 teaches the silica fine particles to be surface-treated, those having a number average particle diameter of 10 to 500 nm are preferably used. When the number average particle diameter is 10 nm or more, silica fine particles (a) are easily dispersed in the nanoparticle-containing composition, and an increase in viscosity of the nanoparticle-containing composition can be suppressed, and excellent moldability and storage stability can be obtained. Therefore, it is possible to sufficiently secure the content of the fine silica particles (a) in the nanoparticle-containing composition, to control the transparency or scattering property of the cured product obtained by curing the fine particles, and to further enhance the heat resistance. In addition, by setting the number average particle diameter of the silica fine particles to be treated to 500 nm or less, silica fine particles are obtained. [D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 13: The disclosure of ‘941 is adequately set forth in paragraph 12 above and is incorporated herein by reference.’941 does not expressly teach the ink composition has a viscosity in the range of 5 to 40 mPa:s at 23°C.
However, ‘941 teaches the viscosity of the semiconductor nanoparticles-containing curable composition of Example 10 is 50 mPa:s at 25°C ( Page 16/34, [0031]; Page 39/43, [0142], Table 2). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

15.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JPWO 2015-019941 A1, machine translation, hereinafter “’941”) as applied to claim 1 above, and further in view of Cho et al. (US Pub. No. 2017/0205664 A1, hereinafter “’664”).

	Regarding claims 10-11: The disclosure of ‘941 is adequately set forth in paragraph 12 above and is incorporated herein by reference. 941 teaches the silica fine particles to be surface-treated, those having a number average particle diameter of 10 to 500 nm are preferably used. When the number average particle diameter is 10 nm or more, silica fine particles (a) are easily dispersed in the nanoparticle-containing composition, and an increase in viscosity of the nanoparticle-containing composition can be suppressed, and excellent moldability and storage stability can be obtained. ‘941 does not expressly teach the light-diffusing particles contain at least one selected from the group consisting of titanium oxide, alumina, zirconium oxide, zinc oxide, calcium carbonate, barium sulfate, and barium titanate.
	However, ‘664 teaches a liquid crystal display comprising a quantum dot sheet and a color gamut enhancing film (Page 1, [0008]-[0009]), wherein the quantum dot sheet comprises a light scattering agent, wherein the light scattering agent may have an average particle diameter of 0.01 µm or more or 0.01 µm to 10 µm. As the light scattering agent, a material having a large difference in terms of refractive index from the polymer resin may be used and the light scattering agent, for example, may comprise at least one selected from the group consisting of BaSO4, ZnO, TiO2, ZrO2, silica, silicon, melamine, polystyrene, and polybutyl methacrylate (Page 3, [0046]). The light conversion layer may comprise the light scattering agent in an amount of 0.1 part by weight to 10 parts by weight or 0.2 part by weight to 5 parts by weight based on 100 parts by weight of the light conversion layer (Page 3, [0046]). In a case in where the average particle diameter and the amount of the light scattering agent are within the above ranges, a decrease in light conversion efficiency by the quantum dot particles for lack of scattering effect may be prevented and desired light transmittance and light conversion performance may be secured (Page 3, [0048]). 
In an analogous art of the curable ink composition for liquid crystal display, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify by the ink composition by ‘941, so as to include light-diffusing particles contain at least one selected from the group consisting of titanium oxide, alumina, zirconium oxide, zinc oxide, calcium carbonate, barium sulfate, and barium titanate.as taught by ‘664, and would have been motivated to do so with reasonable expectation that this would result in a decrease in light conversion efficiency by the quantum dot particles for lack of scattering effect may be prevented and desired light transmittance and light conversion performance may be secured as suggested by ‘664 (Page 3, [0048]). 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/18/2022